UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/10 (Unaudited) COMMON STOCKS (99.7%)(a) Shares Value Australia (4.4%) Abacus Property Group (R) 9,468,822 $3,059,603 Alesco Corp., Ltd. 632,868 1,360,409 Beach Petroleum, Ltd. 3,007,404 1,929,847 BlueScope Steel, Ltd. 1,844,235 3,561,074 Corporate Express Australia, Ltd. 689,262 3,265,188 Crane Group, Ltd. (S) 256,608 1,919,311 Flight Centre, Ltd. (S) 305,618 4,202,179 Incitec Pivot, Ltd. (S) 1,771,319 4,459,236 ING Industrial Fund 6,817,552 2,232,765 Kagara Zinc, Ltd. (NON) 5,029,730 2,463,951 Macquarie Office Trust 12,908,400 2,894,509 Pacific Brands, Ltd. (NON) 5,203,903 4,462,931 Sigma Pharmaceuticals, Ltd. 3,028,332 1,272,842 Sims Group, Ltd. 216,116 3,668,093 Valad Property Group (NON)(R) 31,562,741 2,632,591 Wotif.com Holdings, Ltd. 1,351,142 6,964,041 Austria (1.0%) Andritz AG 141,449 7,799,727 Bank Austria Creditanstalt AG (F)(NON) 471 CA Immobilien Anlagen AG (NON) 198,642 2,082,334 EVN AG 146,458 1,977,012 Belgium (0.9%) Euronav NV 167,367 3,028,214 Gimv NV 13,677 620,928 Omega Pharma SA 81,458 3,509,875 UCB SA 100,765 3,315,046 Bermuda (1.3%) Aspen Insurance Holdings, Ltd. 216,714 5,474,196 Hiscox, Ltd. 856,535 4,188,887 Ship Finance International, Ltd. (S) 253,071 4,575,524 Canada (5.3%) Atco, Ltd. Class I 40,300 1,828,243 Biovail Corp. (S) 328,600 4,958,642 Canaccord Capital, Inc. 976,143 7,955,238 Dorel Industries, Inc. Class B 92,400 3,320,013 Ensign Energy Services, Inc. 321,224 4,049,132 Forzani Group, Ltd. (The) 162,540 2,601,321 Industrial Alliance Insurance and Financial Services, Inc. 90,000 2,900,462 Inmet Mining Corp. 74,191 3,532,434 InnVest Real Estate Investment Trust (R) (S) 904,500 5,468,249 Lundin Mining Corp. (NON) 1,591,748 5,940,546 Methanex Corp. 332,491 6,989,481 Pason Systems, Inc. 144,861 1,528,119 Precision Drilling Trust (Units) (NON) 585,000 4,026,801 Sherritt International Corp. 829,000 5,256,476 Cayman Islands (0.2%) Herbalife, Ltd. (S) 37,500 1,693,125 China (2.6%) AAC Acoustic Technologies Holdings, Inc. 2,342,000 3,361,665 Hopson Development Holdings, Ltd. (S) 5,156,000 6,225,540 Kingboard Chemical Holdings, Ltd. 547,000 2,552,235 Perfect World Co., Ltd. ADR (NON) 104,600 2,769,808 Shanda Interactive Entertainment, Ltd. ADR (NON) (S) 51,300 2,103,813 Sinofert Holdings, Ltd. 5,402,000 2,492,696 Sohu.com, Inc. (NON) 50,800 2,245,360 SRE Group, Ltd. (NON) (S) 38,402,000 3,554,763 TPV Technology, Ltd. 6,664,000 3,978,969 Denmark (1.5%) Dampskibsselskabet Torm A/S (NON) (S) 257,150 1,998,788 East Asiatic Co., Ltd. A/S (S) 65,976 1,507,099 GN Store Nord (NON) 707,200 5,429,571 H. Lundbeck A/S 191,312 2,801,003 Sydbank A/S (NON) 258,180 5,927,909 Finland (1.0%) Cramo OYJ (NON) (S) 239,014 3,614,703 Jaakko Poyry Group OYJ 198,777 2,355,986 Rautaruukki OYJ 123,798 1,968,647 Tieto OYJ 174,900 3,292,376 France (5.1%) Air France-KLM (NON) 141,616 1,703,185 Beneteau SA (NON) 298,318 4,030,374 CNP Assurances (S) 19,932 1,394,741 Dassault Systemes SA 108,808 6,270,552 Havas Advertising SA (S) 1,306,935 5,848,428 IMS-International Metal Service (NON) 111,322 1,498,548 Ingenico (S) 155,809 3,191,001 M6-Metropole Television 217,895 4,380,850 Nexans SA (S) 27,285 1,699,691 Nexity (S) 131,725 3,805,581 Publicis Group SA 241,178 9,963,738 Rexel SA (NON) 349,337 4,796,513 SEB SA 49,327 3,289,144 Teleperformance (S) 226,068 6,249,758 Germany (5.1%) Carl Zeiss Meditec AG 139,172 1,956,934 Celesio AG 166,831 4,172,093 Deutsche Lufthansa AG (NON) 224,021 2,973,347 Draegerwerk AG & Co., KGaA (Preference) 31,072 1,915,483 ElringKlinger AG (S) 106,186 2,580,568 Gildemeister AG 558,205 5,879,192 HeidelbergCement AG 148,461 7,869,688 Heidelberger Druckmaschinen AG (NON) (S) 432,135 3,777,476 Krones AG 62,800 3,035,565 MTU Aero Engines Holding AG 75,919 4,069,601 Norddeutsche Affinerie AG (S) 159,751 7,343,716 Puma AG Rudolf Dassier Sport 15,561 4,387,411 Rheinmetall AG 59,056 3,356,314 Stada Arzneimittel 83,539 2,991,508 Wincor Nixdorf AG 34,491 2,063,729 Greece (0.8%) Mytilineos Holdings SA (NON) 752,190 3,894,633 Public Power Corp. SA (NON) 146,194 2,273,987 Titan Cement Co. SA 170,867 3,091,869 Hong Kong (1.2%) Dah Sing Financial Group (NON) 833,600 4,387,793 Industrial & Commercial Bank of China 703,000 1,701,168 VTech Holdings, Ltd. (S) 321,000 3,126,419 Wing Hang Bank, Ltd. 483,000 4,182,447 India (0.9%) Hindalco Industries, Ltd. 907,930 2,940,559 Satyam Computer Services., Ltd. (NON) 1,649,153 3,065,062 Tata Iron & Steel Co., Ltd. 451,107 4,790,463 Indonesia (0.3%) Medco Energi Internasional Tbk PT 11,608,000 3,382,074 Ireland (2.5%) Kingspan Group PLC (NON) 1,046,694 9,216,073 Paddy Power PLC 226,264 6,837,332 Shire PLC 506,826 10,409,327 United Drug PLC 722,702 2,011,449 Italy (3.5%) A2A SpA 1,950,100 2,871,956 Arnoldo Mondadori Editore SpA (NON) (S) 937,075 2,895,945 Buzzi Unicem SpA (S) 212,627 2,351,979 Danieli & Co. SpA (S) 277,111 5,479,937 Fondiaria SAI SpA (S) 156,741 1,552,167 Gemina SpA (NON) (S) 3,816,000 2,520,986 Hera SpA 1,624,677 3,047,483 Iride SpA (S) 1,879,597 3,275,696 Merloni Electtrodomestici SpA (S) 278,683 2,956,199 Milano Assicurazioni SpA 1,313,610 2,364,968 Piaggio & C. SpA 463,447 1,374,292 Recordati SpA 1,070,466 7,599,850 Saras SpA (NON) 1,035,054 2,076,315 Japan (22.4%) ADEKA Corp. 504,100 4,638,837 Advance Residence Investment Corp. (NON)(R) 2,706 3,615,222 Aeon Delight Co., Ltd. (S) 181,700 3,025,110 Aica Kogyo Co., Ltd. 208,100 2,179,804 Amano Corp. 285,000 2,392,354 Aoyama Trading Co., Ltd. 137,200 2,325,627 ASKUL Corp. 139,100 2,601,861 Axell Corp. (S) 33,600 1,046,427 Brother Industries, Ltd. 273,300 2,992,252 Canon Electronics, Inc. 91,600 2,197,120 Canon Sales Co., Inc. 178,700 2,610,455 Capcom Co., Ltd. 264,000 4,550,985 Central Glass Co., Ltd. 816,000 3,257,416 Chiyoda Integre Co., Ltd. 281,600 3,684,280 Circle K Sunkus Co., Ltd. 181,700 2,346,746 Daifuku Co., Ltd. (S) 963,500 6,495,822 Daimei Telecom Engineering Corp. 289,000 1,945,068 Disco Corp. 50,900 3,417,294 FCC Co., Ltd. 279,600 5,306,661 Hankyu Department Stores 359,000 2,238,360 Hitachi Chemical Co., Ltd. 297,600 5,795,406 Ibiden Co., Ltd. 138,800 4,198,587 ITO EN, Ltd. (S) 178,700 2,506,449 Itochu Techno-Solutions Corp. 42,700 1,526,973 Japan Aviation Electronics Industry, Ltd. 737,000 5,038,168 Japan Real Estate Investment Corp. (R) 481 3,942,581 JSR Corp. 258,800 4,674,724 JTEKT Corp. 115,200 1,193,089 Kaneka Corp. 429,000 2,624,861 Kansai Paint Co., Ltd. 556,000 4,475,004 Kansai Urban Banking Corp. (S) 1,715,000 2,456,340 Keihin Corp. 213,400 3,891,643 Kenedix, Inc. (NON) (S) 9,658 2,430,883 Kobayashi Pharmaceutical Co., Ltd. 108,100 4,334,762 Komori Corp. 442,400 4,609,686 Kose Corp. 171,600 4,009,939 Kuroda Electric Co., Ltd. 244,700 3,386,650 Leopalace21 Corp. (NON) 575,800 2,294,736 Makino Milling Machine Co., Ltd. (NON) 383,000 2,303,085 Mandom Corp. (S) 114,400 3,078,481 Meitec Corp. 166,400 2,996,455 Musashino Bank, Ltd. (The) 85,900 2,302,014 Nifco, Inc. 296,400 6,116,082 Nihon Kohden Corp. 224,000 4,394,918 Nihon Parkerizing Co., Ltd. 354,000 4,354,546 Nippon Electric Glass Co., Ltd. 374,000 4,808,658 Nippon Konpo Unyu Soko Co. 257,000 2,795,103 Nippon Thompson Co., Ltd. 610,000 3,784,199 Nishimatsuya Chain Co., Ltd. 353,800 3,501,588 Nissin Kogyo Co., Ltd. 226,300 3,565,421 Nitto Denko Corp. 191,700 6,818,450 NOK Corp. 394,800 6,321,823 NTT Urban Development Corp. 3,093 2,554,254 Okinawa Cellular Telephone Co. 148 276,910 Okinawa Electric Power Co., Inc. (The) 66,900 3,464,081 Sanwa Holdings Corp. 814,000 2,477,223 Seikagaku Corp. 189,300 1,813,308 Shin-Etsu Polymer Co., Ltd. 679,100 4,239,778 Shinko Electric Industries 138,900 2,003,640 Sohgo Security Services Co., Ltd. 322,700 3,334,817 Stanley Eelctric Co., Ltd. 198,600 3,662,024 Sundrug Co., Ltd. (S) 114,400 2,655,451 Suruga Bank, Ltd. (The) 440,000 3,966,478 Taikisha, Ltd. 220,000 3,022,813 Tamron Co., Ltd. 275,800 3,957,704 Tanabe Seiyaku Co., Ltd. 351,000 4,526,955 Tokai Rika Co., Ltd. 77,300 1,541,955 Tokai Tokyo Securities Co., Ltd. 661,000 2,334,702 Tokyu Land Corp. 1,069,000 3,897,896 Toppan Forms Co., Ltd. 239,800 2,439,890 Toshiba Machine Co., Ltd. 304,000 1,222,926 Toyoda Gosei Co., Ltd. (S) 184,000 4,693,582 Toyota Boshoku Corp. 285,700 4,716,889 Yamaha Corp. 217,400 2,222,504 Yamaha Motor Co., Ltd. (NON) 200,000 2,899,976 Yamato Kogyo Co., Ltd. 172,900 4,591,605 Mexico (0.9%) Cemex SAB de CV (Units) (NON) 3,884,296 4,212,303 Grupo Financiero Banorte SA de CV 1,701,600 6,538,090 Netherlands (2.9%) Aalberts Industries NV 286,993 3,541,277 Arcadis NV (S) 346,745 6,045,691 Hunter Douglas NV 163,266 7,239,049 Koninklijke Boskalis Westminster NV 161,349 6,070,170 Mediq NV 200,806 3,518,267 Ordina NV (NON) 570,051 2,427,743 SNS Reaal (NON) 371,660 1,838,975 Vastned Offices (Industrial) NV (R) 143,870 1,939,762 New Zealand (0.2%) Vector, Ltd. 1,818,532 2,575,171 Norway (2.4%) DNO International ASA (NON) (S) 6,817,000 8,217,541 Petroleum Geo-Services ASA (NON) 403,600 4,077,383 Schibsted ASA 129,200 2,564,175 Sparebank 1 SR Bank 710,158 5,237,753 TGS Nopec Geophysical Co. ASA (NON) 396,100 5,362,233 Veidekke ASA 372,200 2,374,115 Portugal (0.2%) Banco BPI SA (S) 1,119,799 2,189,197 Russia (0.4%) Oriflame Cosmetics SA SDR 101,848 5,041,284 Singapore (1.0%) Great Eastern Holdings, Ltd. 219,000 2,481,952 Neptune Orient Lines, Ltd. (NON) (S) 2,598,000 3,471,926 Raffles Education Corp., Ltd. (NON) 13,377,000 3,141,626 Straits Asia Resources, Ltd. 1,737,000 2,233,837 South Africa (1.1%) Aquarius Platinum, Ltd. (S) 629,535 3,462,789 Massmart Holdings, Ltd. 368,111 5,659,162 Telkom SA, Ltd. 776,690 3,776,403 South Korea (2.5%) Busan Bank 304,050 2,656,685 Cheil Communications, Inc. 170,773 1,713,161 Daegu Bank 433,710 4,967,833 Halla Climate Control 413,750 5,399,034 LG Fashion Corp. 252,420 5,342,577 LG Home Shopping, Inc. 47,556 2,920,998 NHN Corp. (NON) 34,659 4,987,800 Spain (0.6%) Fomento de Construcciones y Contratas SA (S) 79,041 1,933,496 Gestevision Telecinco SA (S) 494,467 5,025,092 Sweden (2.1%) AF AB Class B 168,120 4,811,655 Cardo AB 94,300 2,521,387 Eniro AB (NON) (S) 1,497,600 3,083,876 Meda AB Class A 426,800 3,250,473 Modern Times Group AB Class B (S) 87,794 4,581,519 PA Resources AB (Rights) (F)(NON) 12,924,982 1,036,790 PA Resources AB (NON) (S) 923,213 807,210 Trelleborg AB Class B 612,000 3,644,258 Switzerland (5.1%) Adecco SA 140,968 6,819,638 Baloise Holding AG Class R 55,778 3,933,895 Banque Cantonale Vaudoise (BCV) 25,004 9,691,214 Bucher Industries AG 50,146 5,423,092 Ferrexpo PLC 831,195 3,193,792 Forbo Holding AG 8,215 3,066,149 George Fischer AG (NON) 24,088 7,396,533 Helvetia Patria Holding 6,884 1,837,380 Logitech International SA (NON) (S) 356,903 5,065,969 Partners Group Holding AG 77,482 8,921,720 Sika AG 2,102 3,261,630 Taiwan (3.0%) Coretronic Corporation 2,732,000 4,018,965 Greatek Electronics, Inc. 3,313,389 3,302,982 Kinsus Interconnect Technology Corp. 1,585,000 3,621,721 Largan Precision Co., Ltd. 162,000 2,590,422 Lite-On Technology Corp. 3,748,055 4,233,958 Novatek Microelectronics Corp., Ltd. 1,684,780 4,801,579 Powertech Technology, Inc. 746,000 2,216,511 Radiant Opto-Electronics Corp. 3,275,890 4,387,560 Richtek Technology Corp. 321,000 2,952,248 Wistron Corp. 1,387,000 2,269,241 United Arab Emirates (0.4%) Dragon Oil PLC (NON) 809,114 4,811,173 United Kingdom (16.7%) Aegis Group PLC 3,155,502 5,368,580 Amdocs, Ltd. (NON) (S) 201,175 5,733,488 Amlin PLC 690,863 3,743,297 Arriva PLC 525,898 5,805,189 Ashmore Group PLC 1,560,887 5,664,318 Ashtead Group PLC 3,428,336 5,235,435 Aveva Group PLC 257,886 4,365,876 Barratt Developments PLC (NON) 2,642,380 4,110,464 Bellway PLC 245,078 2,447,540 BlueBay Asset Management 750,100 3,479,736 Brit Insurance Holdings PLC 117,959 1,287,048 Close Brothers Group PLC 324,213 3,356,224 Dana Petroleum PLC (NON) 367,969 5,582,019 Davis Service Group PLC 937,346 5,261,106 Debenhams PLC (NON) 2,497,219 2,130,607 Enterprise Inns PLC (NON) 1,368,991 2,248,751 Greggs PLC 250,790 1,624,818 Halfords Group PLC 877,769 6,222,310 Hargreaves Lansdown, PLC 1,150,533 5,716,090 Hays PLC 2,141,482 3,125,466 Holidaybreak PLC 499,327 1,977,228 Home Retail Group PLC 804,101 2,926,889 IMI PLC 476,887 4,506,238 Informa PLC 502,560 2,741,222 Interserve PLC 841,641 2,472,289 JKX Oil & Gas PLC 1,427,568 4,823,242 Kazakhmys PLC 290,663 4,964,229 Keller Group PLC 259,074 2,254,944 Kier Group PLC (S) 157,324 2,399,785 Lonmin PLC (NON) 111,073 2,692,571 Man Group PLC 507,844 1,703,661 Meggitt Holdings PLC 1,000,208 4,312,493 Michael Page International PLC 784,236 4,198,457 Morgan Sindall PLC 257,716 2,029,977 Next PLC 295,019 8,848,954 Persimmon PLC (NON) 427,929 2,517,652 Rathbone Brothers 324,166 3,890,541 Redrow PLC (NON) 1,936,696 3,578,963 Savills PLC 1,206,961 5,398,173 Schroders PLC 353,177 6,767,742 Segro PLC (R) 429,708 1,775,938 SIG PLC (NON) 1,286,806 2,200,426 Spectris PLC 158,648 1,881,046 Speedy Hire PLC 5,693,221 2,385,577 Taylor Wimpey PLC (NON) 6,398,238 3,151,574 Thomas Cook Group PLC 787,442 2,358,671 Tomkins PLC 2,090,675 7,347,068 Travis Perkins PLC (NON) 288,340 3,288,050 United Business Media PLC 493,117 3,633,299 Vedanta Resources PLC 149,672 4,990,406 United States (0.2%) Axis Capital Holdings, Ltd. (S) 62,562 1,901,885 Total common stocks (cost $1,056,116,633) U.S. TREASURY OBLIGATIONS (%)(a)(i) Principal amount Value U.S. Treasury Inflation Protected Securities 3s, July 15, 2012 $187,490 $201,309 Total U.S. treasury obligations (cost $201,309) SHORT-TERM INVESTMENTS (10.2%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.07% to 0.28% and due dates ranging from June 1, 2010 to June 21, 2010 (d) $112,232,004 $112,229,796 U.S. Treasury Bills, for effective yields ranging from 0.29% to 0.32%, March 10, 2011 (SEGSF) 990,000 987,561 U.S. Treasury Bills, for an effective yield of 0.25%, December 16, 2010 (SEGSF) 786,000 784,844 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.36%, November 18, 2010 (SEGSF) 1,480,000 1,476,661 U.S. Treasury Bills, for effective yields ranging from 0.18% to 0.22%, August 26, 2010 (SEGSF) 449,000 448,790 U.S. Treasury Cash Management Bills, for effective yields ranging from 0.38% to 0.40%, June 10, 2010 (SEGSF) 475,000 474,953 Total short-term investments (cost $116,404,096) TOTAL INVESTMENTS Total investments (cost $1,172,722,038) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/10 (aggregate face value $268,414,534) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $23,693,692 $25,905,512 6/17/10 $(2,211,820) British Pound 35,666,123 37,293,037 6/17/10 (1,626,914) Canadian Dollar 53,856,824 55,315,571 6/17/10 (1,458,747) Euro 95,245,099 102,108,041 6/17/10 (6,862,942) Norwegian Krone 14,149,723 15,311,221 6/17/10 (1,161,498) Singapore Dollar 2,410,379 2,434,335 6/17/10 (23,956) Swedish Krona 11,060,579 11,798,455 6/17/10 (737,876) Swiss Franc 17,120,087 18,248,362 6/17/10 (1,128,275) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/10 (aggregate face value $213,048,412) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $7,825,701 $8,556,876 6/17/10 $731,175 British Pound 24,890,441 26,026,953 6/17/10 1,136,512 Danish Krone 11,615,618 12,169,835 6/17/10 554,217 Euro 63,114,283 67,674,930 6/17/10 4,560,647 Hong Kong Dollar 3,427,695 3,436,452 6/17/10 8,757 Japanese Yen 42,858,759 41,130,329 6/17/10 (1,728,430) Norwegian Krone 35,640,566 38,551,699 6/17/10 2,911,133 Swedish Krona 14,535,472 15,501,338 6/17/10 965,866 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2009 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,143,334,503. (b) The aggregate identified cost on a tax basis is $1,185,184,430, resulting in gross unrealized appreciation and depreciation of $213,222,417 and $142,397,242, respectively, or net unrealized appreciation of $70,825,175. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $106,319,884 which includes an amount for a security which is deemed worthless at period end. Certain of these securities were sold prior to period-end. The fund received cash collateral of $112,229,796 which is pooled with collateral of other Putnam funds into 24 issues of short-term investments. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $19,572 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $109,788,033 and $139,733,154, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, liquid assets totaling $7,874,646 have been segregated to cover certain derivatives contracts. ADR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer cyclicals 19.6% Financials 17.9 Capital goods 15.4 Basic materials 15.0 Technology 11.8 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $564,011 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $7,446,100 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $4,170,100. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $ $50,348,570 $ Austria 11,859,073 Belgium 10,474,063 Bermuda 10,049,720 4,188,887 Canada 60,355,157 Cayman Islands 1,693,125 China 7,118,981 22,165,868 Denmark 17,664,370 Finland 11,231,712 France 58,122,104 Germany 58,372,625 Greece 9,260,489 Hong Kong 13,397,827 India 10,796,084 Indonesia 3,382,074 Ireland 28,474,181 Italy 40,367,773 Japan 255,916,366 Mexico 10,750,393 Netherlands 32,620,934 New Zealand 2,575,171 Norway 27,833,200 Portugal 2,189,197 Russia 5,041,284 Singapore 11,329,341 South Africa 12,898,354 South Korea 27,988,088 Spain 6,958,588 Sweden 22,700,378 1,036,790 Switzerland 58,611,012 Taiwan 34,395,187 United Arab Emirates 4,811,173 United Kingdom 5,733,488 184,792,179 United States 1,901,885 Total common stocks U.S. Treasury Obligations Short-term investments 116,402,605 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $(15,212,028) $ Forward currency contracts to sell 9,139,877 Totals by level $ $ At the start and close of the reporting period, Level 3 securities are not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $10,868,307 $16,940,458 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/10 (Unaudited) COMMON STOCKS (98.3%)(a) Shares Value Aerospace and defense (1.4%) BE Aerospace, Inc. (NON) 26,400 $715,968 GenCorp, Inc. (NON) (S) 132,800 690,560 Innovative Solutions & Support, Inc. (NON) 115,493 593,634 Teledyne Technologies, Inc. (NON) 11,500 452,065 Airlines (1.3%) Copa Holdings SA Class A (Panama) 8,700 443,700 Hawaiian Holdings, Inc. (NON) 142,900 1,017,448 SkyWest, Inc. 63,500 931,228 Automotive (1.0%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 81,300 729,261 ArvinMeritor, Inc. (NON) (S) 78,500 1,141,390 Banking (10.3%) Bancorp, Inc. (NON) 184,400 1,469,668 Bond Street Holdings, LLC Class A (F)(NON) 22,389 458,975 Columbia Banking Systems, Inc. 47,796 1,067,285 Danvers Bancorp, Inc. 35,034 554,588 ESSA Bancorp, Inc. 79,187 993,005 First Citizens BancShares, Inc. Class A 6,300 1,260,000 First Community Bancshares Inc. 102,500 1,646,150 First Financial Bancorp 91,200 1,449,624 First Horizon National Corp. (NON) 69,771 868,649 First Midwest Bancorp, Inc. (S) 25,468 353,241 Hudson Valley Holding Corp. 16,985 406,281 Metro Bancorp, Inc. (NON) 75,149 976,186 PacWest Bancorp 36,800 766,912 Popular, Inc. (Puerto Rico) (NON) 99,200 300,576 Seacoast Banking Corp. of Florida (NON) (S) 107,396 202,978 Susquehanna Bancshares, Inc. 108,600 952,422 SVB Financial Group (NON) 27,100 1,215,706 Trustmark Corp. 28,533 638,283 UMB Financial Corp. 22,000 856,900 United Financial Bancorp, Inc. 55,700 755,292 Washington Federal, Inc. 31,423 542,989 Whitney Holding Corp. 54,520 646,062 Biotechnology (0.6%) Viropharma, Inc. (NON) 89,700 1,091,649 Capital goods (0.6%) Schawk, Inc. 60,226 1,019,626 Chemicals (3.7%) A. Schulman, Inc. 18,891 419,852 Koppers Holdings, Inc. 34,900 945,441 Kraton Performance Polymers, Inc. (NON) 61,592 1,262,636 OM Group, Inc. (NON) 31,000 925,350 Omnova Solutions, Inc. (NON) 95,900 770,077 PolyOne Corp. (NON) 103,000 1,028,970 RPM, Inc. 65,800 1,303,498 Coal (0.4%) James River Coal Co. (NON) 48,700 781,148 Commercial and consumer services (1.9%) Aaron Rents, Inc. 61,550 1,229,769 Alliance Data Systems Corp. (NON) (S) 13,100 925,646 Deluxe Corp. 59,900 1,286,053 Communications equipment (2.1%) ARRIS Group, Inc. (NON) 85,051 933,009 Comtech Telecommunications Corp. (NON) 31,700 913,277 Netgear, Inc. (NON) 35,300 801,663 Tellabs, Inc. 127,500 1,147,500 Components (0.9%) Oplink Communications, Inc. (NON) 112,595 1,612,360 Computers (2.5%) Cogent, Inc. (NON) 114,800 1,024,016 Quantum Corp. (NON) 341,600 802,760 SMART Modular Technologies WWH, Inc. (NON) 152,354 935,454 Smith Micro Software, Inc. (NON) 108,200 1,065,770 TeleCommunication Systems, Inc. Class A (NON) 137,726 690,007 Consumer goods (1.0%) American Greetings Corp. Class A 50,456 1,189,752 Newell Rubbermaid, Inc. (S) 40,600 676,396 Consumer services (0.4%) Stamps.com, Inc. (NON) 69,200 725,216 Distribution (1.0%) School Specialty, Inc. (NON) 36,153 776,928 Spartan Stores, Inc. (S) 69,400 1,057,656 Electric utilities (3.5%) Avista Corp. 86,000 1,659,800 Great Plains Energy, Inc. 74,800 1,312,740 UIL Holdings Corp. 37,400 945,472 UniSource Energy Corp. 73,800 2,278,944 Electrical equipment (0.5%) WESCO International, Inc. (NON) (S) 24,100 901,340 Electronics (2.5%) EnerSys (NON) 46,350 1,042,875 Mellanox Technologies, Ltd. (Israel) (NON) 42,919 997,867 MIPS Technologies, Inc. (NON) 251,500 1,244,925 TTM Technologies, Inc. (NON) 95,622 1,106,347 Energy (oil field) (1.4%) Helix Energy Solutions Group, Inc. (NON) 63,600 692,604 Superior Well Services, Inc. (NON) (S) 62,458 943,740 Tidewater, Inc. 22,800 953,268 Engineering and construction (0.6%) EMCOR Group, Inc. (NON) 41,900 1,046,243 Financial (1.0%) MGIC Investment Corp. (NON) (S) 78,200 731,952 NewStar Financial, Inc. (NON) 152,800 1,058,904 Food (1.1%) Ruddick Corp. 26,100 861,822 Weiss Markets, Inc. 30,300 1,023,231 Forest products and packaging (2.1%) Buckeye Technologies, Inc. (NON) 78,700 953,844 Louisiana-Pacific Corp. (NON) 109,077 927,155 Rock-Tenn Co. Class A 17,900 921,134 Universal Forest Products, Inc. 27,042 1,001,906 Health-care services (2.8%) Addus HomeCare Corp. (NON) 63,465 397,291 Amedisys, Inc. (NON) (S) 18,100 899,932 AmSurg Corp. (NON) 39,400 780,120 Health Management Associates, Inc. Class A (NON) 121,448 1,129,466 Lincare Holdings, Inc. (NON) (S) 20,600 964,492 Providence Service Corp. (The) (NON) 51,992 852,149 Homebuilding (0.4%) M/I Schottenstein Homes, Inc. (NON) 60,028 710,732 Insurance (5.8%) Allied World Assurance Company Holdings, Ltd. (Bermuda) 30,300 1,360,773 American Equity Investment Life Holding Co. 91,867 864,468 Arch Capital Group, Ltd. (NON) 18,200 1,338,064 Assured Guaranty, Ltd. (Bermuda) 43,400 729,120 Employers Holdings, Inc. 62,928 1,003,702 Hanover Insurance Group, Inc. (The) 42,300 1,840,050 HCC Insurance Holdings, Inc. 35,900 900,013 Infinity Property & Casualty Corp. 28,800 1,347,840 Reinsurance Group of America, Inc. Class A 20,600 967,582 Investment banking/Brokerage (2.8%) Cowen Group, Inc. (NON) 143,054 678,076 E*Trade Financial Corp. (NON) 520,800 770,784 Investment Technology Group, Inc. (NON) 48,300 814,338 SWS Group, Inc. 50,039 502,392 TradeStation Group, Inc. (NON) 234,600 1,668,006 Waddell & Reed Financial, Inc. Class A 24,800 664,888 Machinery (2.0%) Applied Industrial Technologies, Inc. 34,200 943,236 Cascade Corp. 24,523 816,125 DXP Enterprises, Inc. (NON) 67,100 1,047,431 H&E Equipment Services, Inc. (NON) 76,200 761,238 Manufacturing (2.7%) EnPro Industries, Inc. (NON) 26,600 840,028 Exide Technologies (NON) (S) 159,800 680,748 General Cable Corp. (NON) 38,400 1,196,544 LSB Industries, Inc. (NON) 67,300 1,100,355 Titan International, Inc. (S) 95,300 1,007,321 Medical technology (1.4%) Cutera, Inc. (NON) 95,305 846,308 Palomar Medical Technologies, Inc. (NON) 81,317 875,784 Vital Images, Inc. (NON) 54,300 744,996 Metal fabricators (0.7%) Mueller Industries, Inc. 49,900 1,322,849 Metals (1.0%) Gibraltar Industries, Inc. (NON) 69,100 906,592 Horsehead Holding Corp. (NON) 82,328 858,681 Natural gas utilities (2.3%) Energen Corp. 36,700 1,624,709 Southwest Gas Corp. 85,100 2,520,662 Office equipment and supplies (0.3%) Ennis Inc. 26,600 467,894 Oil and gas (3.3%) Approach Resources, Inc. (NON) 85,667 614,232 Penn Virginia Corp. 24,900 545,061 Petroquest Energy, Inc. (NON) 73,852 463,791 Pioneer Drilling Co. (NON) 140,225 831,534 Rex Energy Corp. (NON) 56,500 590,425 Rosetta Resources, Inc. (NON) 61,900 1,357,467 St. Mary Land & Exploration Co. 35,100 1,517,724 Pharmaceuticals (1.3%) Jazz Pharmaceuticals, Inc. (NON) (S) 107,200 869,392 Questcor Pharmaceuticals, Inc. (NON) 149,100 1,411,977 Publishing (0.8%) McClatchy Co. (The) Class A (NON) (S) 167,600 811,184 MDC Partners, Inc. Class A (Canada) 46,200 562,716 Railroads (0.3%) RailAmerica, Inc. (NON) 40,800 455,736 Real estate (6.0%) Apartment Investment & Management Co. Class A (R) 22,200 457,986 Chimera Investment Corp. (R) 349,600 1,377,424 Colony Financial, Inc. (R) 46,108 838,705 DCT Industrial Trust, Inc. (R) 147,300 712,932 Essex Property Trust, Inc. (R) 5,100 536,673 Glimcher Realty Trust (R) 46,200 321,552 Government Properties Income Trust (R) (R) 38,100 1,014,222 LaSalle Hotel Properties (R) 28,200 634,500 MFA Mortgage Investments, Inc. (R) 85,960 630,087 National Health Investors, Inc. (R) 24,600 1,013,028 National Retail Properties, Inc. (R) 15,200 334,096 PS Business Parks, Inc. (R) 8,200 442,062 Retail Opportunity Investments Corp. (NON) 89,200 861,672 Tanger Factory Outlet Centers, Inc. (R) 10,900 453,658 Taubman Centers, Inc. (R) (S) 16,200 655,938 Winthrop Realty Trust (R) 35,837 458,714 Restaurants (0.7%) Domino's Pizza, Inc. (NON) 96,429 1,253,577 Retail (6.7%) Charming Shoppes, Inc. (NON) 168,900 770,184 Dress Barn, Inc. (NON) 42,000 1,150,380 Express, Inc. (NON) 46,988 671,928 Haverty Furniture Cos., Inc. 21,200 343,652 Iconix Brand Group, Inc. (NON) 70,200 1,140,750 Jos. A. Bank Clothiers, Inc. (NON) 22,800 1,383,504 Kenneth Cole Productions, Inc. Class A (NON) 65,631 772,477 Lithia Motors, Inc. Class A 79,900 652,783 OfficeMax, Inc. (NON) 56,700 1,010,961 Pier 1 Imports, Inc. (NON) (S) 90,454 719,109 Stage Stores, Inc. 70,200 994,734 Steven Madden, Ltd. (NON) 25,294 853,167 Talbots, Inc. (NON) (S) 100,082 1,505,233 Schools (1.4%) Career Education Corp. (NON) (S) 37,700 1,055,600 Grand Canyon Education, Inc. (NON) 25,700 631,192 Lincoln Educational Services Corp. (NON) 37,500 893,625 Semiconductor (2.8%) Atmel Corp. (NON) 294,500 1,503,423 Cirrus Logic, Inc. (NON) 77,255 1,098,180 Cymer, Inc. (NON) (S) 31,399 950,448 Ultra Clean Holdings, Inc. (NON) 159,437 1,422,178 Shipping (0.4%) Scorpio Tankers, Inc. (Monaco) (NON) 68,500 782,270 Software (0.5%) SYNNEX Corp. (NON) 34,900 932,877 Technology (0.6%) Electro Scientific Industries, Inc. (NON) 82,400 1,058,840 Technology services (3.1%) BancTec, Inc. 144A (F)(NON) 160,833 884,582 CSG Systems International, Inc. (NON) 63,300 1,298,916 infoGROUP, Inc. (NON) 134,575 1,065,161 Infospace, Inc. (NON) 74,700 614,781 United Online, Inc. 153,900 1,048,829 Web.com Group, Inc. (NON) 190,487 721,946 Telecommunications (2.3%) DigitalGlobe, Inc. (NON) 36,639 1,024,793 Earthlink, Inc. 129,499 1,112,396 NTELOS Holdings Corp. 65,600 1,177,520 TeleNav, Inc. (NON) (S) 97,435 817,480 Textiles (1.5%) Carter's, Inc. (NON) 36,689 1,121,216 Phillips-Van Heusen Corp. 27,664 1,514,051 Toys (0.4%) RC2 Corp. (NON) 36,405 677,133 Trucks and parts (2.2%) ATC Technology Corp. (NON) 60,553 1,132,341 Douglas Dynamics, Inc. (NON) 64,685 766,517 Modine Manufacturing Co. (NON) 92,100 1,070,202 Tenneco Automotive, Inc. (NON) 47,100 1,043,734 Total common stocks (cost $150,718,309) INVESTMENT COMPANIES (0.6%)(a) Shares Value Hercules Technology Growth Capital, Inc. 113,271 $997,918 Total investment companies (cost $1,164,372) CONVERTIBLE PREFERRED STOCKS (0.2%)(a) Shares Value Seacoast Banking Corp. of Florida 15.00% 144A cv. pfd. 297 $297,000 Total convertible preferred stocks (cost $297,000) SHORT-TERM INVESTMENTS (9.0%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund - 0.24% (e) 2,177,168 $2,177,168 Short-term investments held as collateral for loaned securities with yields ranging from 0.07% to 0.28% and due dates ranging from June 1, 2010 to June 21, 2010 (d) $13,954,908 13,954,525 Total short-term investments (cost $16,131,693) TOTAL INVESTMENTS Total investments (cost $168,311,374) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2010 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $179,211,437. (b) The aggregate identified cost on a tax basis is $171,678,845, resulting in gross unrealized appreciation and depreciation of $34,022,724 and $12,067,403, respectively, or net unrealized appreciation of $21,955,321. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $13,394,097. The fund received cash collateral of $13,954,525 which is pooled with collateral of other Putnam funds into 23 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,102 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $13,874,409 and $15,080,372, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $12,225,136 $ $ Capital goods 19,615,999 Communication services 4,132,189 Consumer cyclicals 22,678,013 Consumer staples 10,144,995 Energy 9,290,994 Financials 45,906,998 458,975 Health care 10,863,556 Technology 26,033,409 884,582 Transportation 3,630,382 Utilities and power 10,342,327 Total common stocks Convertible preferred stocks 297,000 Investment companies 997,918 Short-term investments 2,177,168 13,954,525 Totals by level At the start and close of the reporting period, Level 3 securities are not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010
